Case 0:19-cv-62518-RS Document 8 Entered on FLSD Docket 11/06/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 0:19-cv-62518-RS

 JEAN-DENIS DEFAITE,

           Plaintiff,

 v.

 PHOENIX COMPLETE AUTO CARE
 INC., MIAMI SUNNY, INC. D/B/A
 SUNNY INTERNATIONAL TRAVEL,
 YONG QING LIU,

       Defendants.
 ____________________________________/

  DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND
                    TO PLAINTIFF’S COMPLAINT

           Defendants, PHOENIX COMPLETE AUTO CARE INC., MIAMI SUNNY, INC. d/b/a

 SUNNY INTERNATIONAL TRAVEL, and YONG QING LIU, by and through their undersigned

 counsel and pursuant to Fed. R. Civ. P. 6(b) and S.D. Fla. L.R. 7.1, file their Unopposed Motion

 for Extension of Time within which to respond to Plaintiff’s Complaint and in support state as

 follows:

           1.      On October 9, 2019, Plaintiff filed his complaint alleging violations of the FLSA.

 [DE 1].

           2.      Defendants were served with the complaint and their response is due on November

 6, 2019.

           3.      The undersigned counsel has just been retained by the Defendants to respond here

 in this matter and need additional brief extension to review and verify facts and formulate a

 response to this Complaint accordingly.




                                                   1
Case 0:19-cv-62518-RS Document 8 Entered on FLSD Docket 11/06/2019 Page 2 of 3



        4.      Because defendants wish to ensure a proper and factually based defense, defendants

 ask for a brief one-week [7-day] extension to respond to the Complaint, up to and including

 November 13, 2019.

        5.      The request contained herein is not intended for purposes of delay and will not

 cause any prejudice to the Court, or any party to this action, as this matter has just begun and no

 trial order has been issued.

        6.      Plaintiff does not oppose the relief requested herein, which is also an indication

 Plaintiff will not be prejudiced by the relief requested.

        WHEREFORE, Defendants, respectfully request entry of an Order extending the time

 within which they may file their response to Plaintiff’s Complaint until and including November

 13, 2019, and granting such other relief as is just and proper.

                      CERTIFICATE OF COMPLIANCE WITH L.R. 7.1

        The undersigned certifies that on November 6, 2019, she conferred with Plaintiff’s counsel,

 regarding the relief requested herein, and has been permitted to represent that the Plaintiff does

 not oppose the relief requested herein.

        Dated this 6th of November 2019.
                                                    Adi Amit, P.A.
                                                    Attorneys for Defendants, Phoenix Complete
                                                    Auto Care Inc., Miami Sunny, Inc. d/b/a Sunny
                                                    International Travel, And Yong Qing Liu
                                                    101 Centre
                                                    101 N.E. Third Avenue, Suite 300
                                                    Fort Lauderdale, Florida 33301
                                                    954-533-5922
                                                    (F) 954-302-4963
                                                    brenda@DefenderOfBusiness.com

                                                    By: s/Brenda Mattar Bretas
                                                       Brenda Mattar Bretas, Esquire
                                                       Florida Bar No. 1014580


                                                   2
Case 0:19-cv-62518-RS Document 8 Entered on FLSD Docket 11/06/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 6, 2019, I electronically filed the foregoing
 document with the clerk of the court using CM/ECF. I also certify that the foregoing document is
 being served this day to all persons on the attached Service List in the manner specified, either via
 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
 manner for those counsels or parties who are not authorized to receive electronically Notices of
 Electronic Filing.

                                                        /s/ Brenda Mattar Bretas
                                                        Brenda Mattar Bretas, Esq.

                                        SERVICE LIST
                  Jean-Deniz Defaite v. Phoenix Complete Auto Care Inc., et al.
                                 Case No.: 0:19-cv-62518-RS

  Elliot Kozolchyk, Esq.                              Adi Amit, Esq.
  Koz Law, P.A.                                       Brenda Mattar Bretas, Esq.
  320 S.E. 9th Street                                 ADI AMIT, P.A.
  Fort Lauderdale, Florida 33316                      101 Centre
  Phone: (786) 924-9929                               101 NE Third Ave., Ste. 300
  Fax: (786) 358-6071 Email:                          Fort Lauderdale, FL 33301
  ekoz@kozlawfirm.com                                 954-533-5922
  Counsel for Plaintiff                               (F) 954-302-4963
                                                      adi@defenderofbusiness.com
                                                      brenda@defenderofbusiness.com
                                                      Counsel for Defendants




                                                  3
